Jcdge Marshall
delivered the Opinion of the Court,
The plaintiff having hired the slave, Albert, to the defendants, as guardian of the-owner, had a right in that character to recover not only the hire but damages for not returning the slave, the obligation to return the slave at the expiration of the peiiod of hire was implied, by law from the contract of hiring, though not expressed in words, either in the verbal agreement of 1840 or the written note for the hire of the previous year, which was referred to in the verbal agreement merely as fixing the character of the note which was to be given for securing the hire for the year 1840.
There is no difference in the mode of averring an implied and an express promise, and there was no variance from the declaration by reason of the failure to prove an express undertaking to return the slave.' Nor was the ■day of making the contract material, but only the time when the period of the hiring was to expire, which is alledged differently in different counts. It terminated according to the proof on the 31st day of December, at farthest, and might perhaps be regarded as terminating on the 25th of that month. Each of these days is laid in different counts, and the jury have found that the period of hire terminated before the commencement of the suit, which was on the 1st day of January, 1841.
We think there was technical error in permitting the plaintiff to read the note of the previous year to show that the defendants were then partners, without proving the execution of the note; but as the same fact was amply proved by the judgment which was certainly admissible, and also by other evidence introduced by the defendants themselves, this error is no ground for reversal.
Wherefore, as the verdict was authorized by the evidence, and the "plaintiff’s right of recovery was placed *466^ ^ie Court on grounds sufficiently favorable to the defendants, the judgment is affirmed.

May 3.